Case 6:19-cv-01252-GAP-DCI Document 104 Filed 10/29/20 Page 1 of 2 PageID 1400




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    PUMP IT UP HOLDINGS, LLC and FB
    HOLDINGS, LLC,

                            Plaintiffs,

    v.                                                          Case No: 6:19-cv-1252-Orl-31DCI

    ROBERT ANDERSON, RJA, LLC,
    BARBARA CATALANO, NANCY
    CATALANO, FUN ENTERPRISES INC.,
    ANTHONY C. CATALANO and
    ANTHONY M. CATALANO,

                            Defendants.


                                               ORDER
           This cause comes before the Court on Plaintiffs’ Motion for Sanctions Against Defendants

    Nancy Catalano, Barbara Catalano, Anthony C. Catalano, Anthony M. Catalano, and Fun

    Enterprises, Inc. (collectively, "Catalano Defendants") or, in the Alternative, Motion to Extend the

    Discovery Deadline. Doc. 83 (“the Motion for Sanctions”).

           On October 14, 2020, the United States Magistrate Judge issued a report (Doc. 101)

    recommending that the motion be granted. No objections have been filed. Therefore, it is

           ORDERED as follows:

           1.      The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                   Order.

           2.      The Plaintiffs’ Motion for Sanctions (Doc. 83) is GRANTED.

           3.      The Catalano Defendants’ pleadings filed at Docs. 70 and 71 are STRICKEN

                   pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(iii).
Case 6:19-cv-01252-GAP-DCI Document 104 Filed 10/29/20 Page 2 of 2 PageID 1401




           4.     Default judgment in favor of Plaintiffs and against the Catalano Defendants

                  pursuant to Federal Rule of Civil Procedure 37(b)(2)(a)(vi) will be awarded. In

                  addition, attorneys’ fees and costs will be awarded. Plaintiffs shall quantify their

                  damages, fees, and costs and file a motion for such sums, with supporting

                  documentation attached, by November 13, 2020. The Catalano Defendants will

                  have 14 days to object to the amounts of damages, fees, and costs requested.


           DONE and ORDERED in Chambers, Orlando, Florida on October 29, 2020.




    Copies furnished to:

    United States Magistrate Judge
    Counsel of Record
    Unrepresented Party




                                                   -2-
